Citation Nr: 1744958	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-17 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint aches, claimed as due to an undiagnosed illness.

2.  Entitlement to an increased rating for residuals of left wrist fracture, minor, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a left shoulder injury, atrophy of the deltoid muscle, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for left axillary nerve injury, minor, currently rated 20 percent disabling prior to March 12, 2012, and 30 percent disabling thereafter.

5.  Whether the Veteran's June 6, 2016 submission may be accepted as a timely notice of disagreement (NOD) to initiate an appeal of determinations in a January 2015 rating decision.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office for Atlanta, Georgia (RO).  In June 2016, the Veteran provided testimony at a Board videoconference.   The Board remanded the claim in November 2016.

The Board notes that the issue of entitlement to service connection for a lumbar spine disability is currently awaiting the scheduling of a hearing per the Veteran's request on his June 2017 VA Form 9.  In order to not disturb that appeal track, that issue has been removed from the title page.

The issue of whether the Veteran's June 2016 submission may be accepted as a timely NOD to initiate an appeal of a January 2015 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran does not exhibit a disability, described as joint pains of the shoulders, knees, and ankles, that had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.

2.  The Veteran's left shoulder muscle injury has been moderately severe in degree, with evidence of atrophy of the deltoid muscle and pectoralis major, weakness, and loss of function, but with ability to use of the left arm with restriction and only slight muscle strength loss and limitation of flexion and abduction of the shoulder.

3.  Throughout the appeal period, to include prior to March 12, 2012, the Veteran's left shoulder neurological injury has been manifested by moderate incomplete paralysis of the nerve.

4.  The Veteran's left wrist disability is manifested by subjective reports of pain, weakness, and limitation of use, without objective evidence of ankylosis, dorsiflexion to less than 15 degrees, or palmar flexion limited in line with the forearm.


CONCLUSIONS OF LAW

1.  A disability described as joint pains was not caused or aggravated by the Veteran's service, and is not due to an undiagnosed illness or a chronic multisymptom illness incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for a rating in excess of 20 percent for a left shoulder muscle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.73, Diagnostic Code (DC) 5303 (2016).

3.  Prior to March 12, 2012, the criteria for an increased 30 percent rating, but no higher, for a neurological disability of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8510 (2016).

4.  Since March 12, 2012, the criteria for a rating in excess of 30 percent for a neurological disability of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8510 (2016).

5.  The criteria for a rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

The Veteran contends that he currently suffers from joint pains throughout his body that are due to an undiagnosed illness related to his service in the Persian Gulf war.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117 (f); 38 C.F.R. § 3.317 (d).  The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War.

VA shall pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an illness or combination of illnesses manifested by one or more signs and symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317. 

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317 (a)(2); see also 75 Fed. Reg. 61995-97 (2010); 76 Fed. Reg. 41696-98  (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (g).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117 .  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014). 

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service treatment records are negative for joint pains, specifically of the knees, wrists, and ankles, other than for the left shoulder and left wrist disabilities for which the Veteran is already in receipt of service connection.

Post-service treatment records demonstrate that the Veteran's joint pains have been attributed to known clinical diagnoses.  Although the Veteran feels that he might suffer from fibromyalgia, on March 2017 VA examination, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of fibromyalgia, and such a diagnosis had not been previously established.  Previous records showed an assessment that the Veteran suffered from "chronic pain syndrome," but the examiner noted that such had been based upon his subjective complaints of pain.  Physical examination did not show fibromyalgia.  The VA examiner concluded that the Veteran's multiple joint pain was most likely due to a clear etiology, specifically, degenerative arthritis.  Furthermore, these disabilities, and the underlying arthritis, were most likely due to the Veteran's employment, as he had worked for 35 years as an ironworker in construction.  The examiner further noted that the post-service treatment records supported a finding that the Veteran's joint pain has been attributed to other causes, in that in 2013 the Veteran was diagnosed with an acute meniscal tear and compression arthralgia of the knees, as well as osteochondral defects and synovitis of the ankles.

The Board finds that the 2017 VA examiner's opinion is supported by notes taken by the Veteran's private physician in May 2013, who at the time documented the Veteran's concern that his joint pain was due to Gulf War syndrome.  The physician noted that on MRI examination, the Veteran had been shown to suffer from both left knee and left ankle disabilities.  The examiner discussed with the Veteran that the findings might not correlate with Gulf War syndrome.

Based upon a review of the record, the Board finds that the Veteran's reported joint pain does not meet the criteria to be considered as due to an undiagnosed illness.  Significantly, the Veteran has not been found to suffer from a qualifying chronic disability.  His joint pain has been attributed to known clinical diagnoses.  In further support of that finding is an April 2012 VA examination, the showed that the Veteran's right shoulder pain was due to a previous arthroscopic procedure, his left ankle pain was due to a left heel spur, that he did not suffer from any right wrist or right ankle pathology, and that his low back arthritis was due to a clear and specific etiology and diagnosis.  Examination of the knees showed mild degenerative joint disease, which again had a clear and specific etiology, namely wear and tear due to age and occupation.  The 2012 examiner took into consideration the question of whether the Veteran's joint pain was due to his service in the Gulf War, but determined that his signs and symptoms did not fit within the criteria to be considered an undiagnosed illness.

The Veteran's joint pain has also been medically determined to not fit within the definition of a medically unexplained chronic multi-symptom illness.  Nor have any of his joint pain and problems, not already service-connected, been ascribed to an event that occurred in service.  While the Veteran reported joint pain in 1994, not long after he separated from service, there is no indication in the record that those joint pains are related to an incident that occurred during his service, such as an injury or disability in service.  As described above, his joint pain has been determined to not be related to an undiagnosed illness or a hazard from service in the Persian Gulf.  Thus, service connection for joint pain on a direct basis is not warranted.

The Veteran has contended on his own behalf that he suffers from joint pains that are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435   (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his symptoms of joint pain, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) .  Moreover, the Veteran has only offered conclusory statements regarding the relationship between the onset of these symptoms and his service.  By contrast, the 2017 VA examiner found no indication of undiagnosed joint disabilities, or indication of a chronic disorder as due to an undiagnosed illness, as described in detail above. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Wrist Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Left Shoulder Muscle Disability 

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55 (b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. §  4.56 (a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. §  4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. §  4.56 (c). 

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56 (d). 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The Veteran's residual of a left shoulder muscle disability is rated pursuant to DC 5303.  Under DC 5303, for the minor side (as the Veteran is right-handed) a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 20 percent rating; a moderately severe muscle disability warrants a 20 percent rating; and a severe muscle disability warrants a 30 percent rating.

The Board finds that a rating in excess of 20 percent for the Veteran's left shoulder muscle injury is not warranted.  In so finding, the Board has taken into consideration the Veteran's contention that because he suffers from severe wasting and relative weakness of the pectoralis major and deltoid muscles, he should be compensated for a severe muscle disability.  However, the Board finds that although these symptoms do connote a serious disability, they are contemplated by the current 20 percent rating for a moderately severe muscle disability.  Specifically, such findings indicate a loss of muscle substance, as is indicated by both the moderately severe and severe ratings, but generally, the Veteran's remaining symptoms do not reach the level of severity contemplated by the severe rating.  The Veteran's muscle disability is not manifested by muscle swelling or hardening abnormally on contraction, nor is there severe impairment of function.  The 2017 VA examiner noted that the Veteran does suffer from functional impairment when using his left upper extremity, such as when trying to lift something, but he is not precluded from doing so in that he was able to use his left upper extremity.  In that regard, muscle strength testing of the left upper extremity on examination showed 4/5, the ability to flex the arm to 150 degrees, and abduction to 150 degrees.  Previous VA examinations show similar and consistent findings, in that in 2009, the Veteran's deltoid atrophy was found to limit his ability to complete actions such as lifting, climbing, pushing, or pulling, however, he was noted to be able to keep up with normal work requirements in a physically demanding occupation.  The Board notes that on 2014 VA examination, the Veteran's post range of motion testing showed much more restricted motion after repetition, however, his overall impairment of the left shoulder did not have a substantial impact on his occupation.  Moreover, the history of the Veteran's muscle disability, which is a factor that is taken into consideration in the rating schedule, does not demonstrate prolonged hospitalization or treatment in service.  

When reviewing the evidence of record, the Board finds that even when taking into account the Veteran's atrophy and muscle wasting of the left shoulder, such contributes to a moderately severe disability under the rating schedule.  The Board notes that the Veteran's left shoulder impairment is also rated pursuant to a neurological disability, rated below, and that such also takes into account the Veteran's loss of functional impairment of the left upper extremity.

Left Shoulder Nerve Disability

When rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Diagnostic Code 8510 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 30 percent and 40 percent are assignable for incomplete paralysis of the minor arm which is mild, moderate or severe in degree, respectively.  38 C.F.R. § 4.124a , DC 8513.

Prior to March 12, 2012, the Board finds that an increased 30 percent rating is warranted for the Veteran's left upper extremity neurological disability.  Following a review of the evidence, the Board finds no indication that the Veteran experienced a sudden worsening of severity of his left upper extremity neurological disability at the time of the March 2012 VA examination.  Rather, his symptoms have been static throughout the appeal period.  Thus, the Board finds that the March 2012 VA examiner's assessment that the Veteran suffered from moderate incomplete paralysis of the nerve is applicable to the entire period under appeal.

However, the Board finds that a rating in excess of 30 percent is not warranted for any time during the appeal period for the Veteran's left nerve disability.  On each VA examination, the Veteran's neurological disability of the left upper extremity has been determined to be no more than moderate in severity, and to result in incomplete, rather than complete, nerve paralysis.  Sensory examination was shown to be normal on April 2012 and decreased in March 2017, but not absent.  Trophic changes have not been shown to be present.  Based upon the objective testing completed throughout the appeal period, the Board finds that a moderate neurological disability of the left upper extremity is the most appropriate rating.

Left Wrist Disability

The Board finds that a rating in excess of 10 percent for the Veteran's left wrist disability is not warranted.  Pursuant to 38 C.F.R. § 4.71a, DC 5215, a 10 percent rating is the highest rating available for a wrist disability unless ankylosis of the wrist is shown.  However, the record does not demonstrate the presence of ankylosis of the wrist or symptoms akin to ankylosis.  In that regard, on January 2009 VA examination, dorsiflexion of the wrist was normal, with pain beginning at 40 degrees, and the Veteran was able to flex in the palmar direction greater than to in line with the forearm.  The March 2017 VA examination showed similar findings, without evidence of ankylosis of the wrist, dorsiflexion to less than 15 degrees, or palmar flexion limited in line with the forearm.  A review of the treatment records dated throughout the appeal period is consistent with these physical findings.  However, the Veteran has reported ongoing, constant pain in the left wrist that results in trouble carrying items or generally using the left wrist.  His current 10 percent rating takes into account these symptoms of pain pursuant to 38 C.F.R. § 4.59.  The Board finds no evidence of a compensable, related nerve or muscle injury stemming from the service-connected left wrist fracture.  Accordingly, an increased or separate rating for the Veteran's left wrist disability is not warranted. 


ORDER

Service connection for a chronic disability described as joint pains is denied.

A rating in excess of 20 percent for a left shoulder muscle disability is denied.

Prior to March 12, 2012, an increased 30 percent rating for a left upper extremity nerve disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Since March 12, 2012, a rating in excess of 30 percent for a left upper extremity nerve disability is denied.

A rating in excess of 10 percent for a left wrist disability is denied.


REMAND

In the November 2016 remand, the Board directed the RO to issue a statement of the case with regard to the Veteran's claim as to whether the Veteran's June 2016 submission may be accepted as a timely notice of disagreement (NOD) to initiate an appeal of a January 2015 rating decision.  In June 2016,  the Veteran filed an NOD to the RO's decision not to accept his previous NOD to the January 2015 rating decision as timely, and therefore a statement of the case on the matter must be issued.

Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the issue of whether the Veteran's June 6, 2016 submission may be accepted as a timely NOD to initiate an appeal of determinations in a January 2015 rating decision.  Include notification of the need to timely file a Substantive Appeal to perfect the appeal on one or both of these issues.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


